﻿Permit me at the outset, sir, to extend to you on behalf of the delegation of the United Arab Emirates sincere congratulations on your election to the presidency of the thirty-fifth session of the General Assembly. I am confident that your broad knowledge and experience of international affairs will enable you to conduct the proceedings of this session in such a way as to ensure that it achieves the desired goals.
124.	It is my pleasure also to express gratitude to your predecessor, Mr. Salim Ahmed Salim, for the valuable efforts he made in conducting the proceedings of the thirty- fourth session of the General Assembly and the special sessions that followed it.
125.	I should like also to express thanks to the Secretary- General for his continued efforts to enhance the effectiveness of the Organization and to strengthen its role in solving current international problems.
126.	At the eleventh special session my country welcomed with great pleasure the admission of the Republic of Zimbabwe to membership of the Organization. Today I should like to welcome the admission of Saint Vincent and the Grenadines to membership.
127.	Since the thirty-fourth session of the General Assembly the world has continued to suffer from crises resulting from situations of instability and periodic upheavals that afflict the international scene in all political, economic and social spheres. This year has witnessed more violations of the Charter, such as foreign interference in the internal affairs of other States, the continuation of international violence and the denial to many peoples of their basic freedoms.
128.	In the circumstances, the thirty-fifth session of the General Assembly presents us with an opportunity to exert more effective efforts with a view to achieving comprehensive solutions to those problems in order to change the bleak picture of our contemporary world.
129.	While most of the peoples of the world have attained their political freedom, many of them continue to be economically dependent, which has precluded their achieving independent self-sustained development and this in turn has robbed their political independence of any economic content. In the present circumstances it is no longer possible to accept the doctrine that the economic and social development of the developing countries is a by-product of the economic activity that takes place in the international economic framework as a whole. Such activity should greatly enhance the ability of the developing countries to achieve self-sustained development rather than development based on dependence.
130.	The world is increasingly convinced of the necessity of establishing a new international economic order rectifying the defects of the present order.
131.	The present world economic order represents inequality in international relations. The gap between the industrialized countries and the developing countries continues to grow wide instead of narrowing. We believe that the main factor contributing to the widening of the gap is the structure of world economic relations, a structure that consolidates inequality and therefore ensures advantages for the developed industrialized countries at the expense of the developing nations representing the vast majority of mankind.
132.	The United Nations has recognized that international peace and security will not prevail except with economic and social justice. Since the sixth special session, that recognition has been translated into the adoption of a set of resolutions embodied in the Declaration on the Establishment of a New International Economic Order and the Charter of Economic Rights and Duties of States, and other resolutions aiming at rectification of the present international economic system. As a supplementary measure, the eleventh special session of the General Assembly was convened to evaluate the progress made in the implementation of those resolutions and to adopt a strategy for the Third United Nations Development Decade.
133.	Mankind's hopes had been pinned on the success of that session in attaining the goals set for it. Those hopes were, however, dampened by the failure of the efforts made in the field of international negotiations as a result of the intransigence of certain industrialized nations. The failure of the session led to the loss of an historic opportunity for the world community to rectify the present situation, despite the efforts exerted by specialized committees and working groups.
134.	Even so, we are still hopeful that those nations will review their positions and make it possible to start anew world economic negotiations to enhance economic cooperation among all nations on the basis of equality and common interests, for the growth of their economies requires economic co-operation on a basis of equality with the third world countries.
135.	While those efforts are floundering, the world economy continues to be afflicted by a series of problems that require urgent solution. Inflation represents a serious international phenomenon. Although its origin is associated with the economies of the developed countries, its consequences adversely affect the rest of the world, especially the developing countries. While we recognize that no method should be imposed upon the industrialized countries for remedying that phenomenon which lies within their competence, international action should be taken to check inflation and prevent its transfer to the developing countries.
136.	The subject of energy, and in particular oil, is of a distinct and special nature and has great bearing on the world economy. Consequently, the oil-exporting countries, and in particular the Arab countries, have been subjected to an unjustified attack by certain circles which allege that those countries are mainly responsible for the economic problems. Such a view lacks objectivity for it looks at the subject from only one aspect. I should like to emphasize once again in this international forum that my country, as an oil producer, has done all it can to bring about the stability of the world economic situation.
137.	We are fully convinced of the importance of the central role played by oil in the world economy. We have translated that conviction into a responsible commitment that is manifested in our production of oil at a rate that is much higher than suits our actual needs. This represents a sacrifice on our part for the sake of the stability of the world economy. It was met, however, by wastage in consumption by the industrialized nations, which made oil a scarce commodity, the price of which is controlled by foreign companies. Those companies in turn increased their profits many times and consequently the profits of their Governments and necessarily forced the oil-producing countries to adopt protective measures. We expect others similarly to adopt responsible and rational measures to reduce oil consumption and promote research into alternative sources of energy. Such efforts will complement ours in solving this grave problem.
138.	The world has recently witnessed certain actions that threaten international peace, such as the failure of certain countries to respect others and their interference in the internal affairs of those other countries, thus preventing them from freely exercising their right to self-determination.
139.	The principle of respect for the sovereignty and independence of States is, in our opinion, the most important principle for whose protection the United Nations has been established. It is therefore incumbent on all States to respect and enhance that principle by ceasing to interfere in the affairs of others.
140.	- We consider the events in certain regions, particularly in Afghanistan, as a violation of the spirit of the Charter and of the principles of non-alignment, which reject all forms of foreign interference regardless of their origin or causes. Thus we demand that foreign forces withdraw from Afghan territory and leave the Afghan people to determine their own destiny.
141.	The arms race is a cause of concern to us because of the real danger it poses to international peace and security. The arms race has reached such alarming proportions that it threatens the destruction of our human civilization. It is apparent to everybody how closely it is interrelated with international developments and the world economy. The arms race has exhausted vast sums of money that should have been devoted to international development. It has also contributed to the worsening of world inflation. Studies indicate that the arms race will consume an estimated $500 billion next year, a sum which could undoubtedly be used for the eradication of underdevelopment, disease, hunger and the ills that continue to beset many regions of the world. Such sums could be allotted to development at an international level.
142.	In view of these facts, it becomes necessary to encourage international efforts aimed at reducing the arms race. In that context my delegation expresses its deep regret at the lack of full commitment towards implementing the international strategy in the field of disarmament, which was adopted by the General Assembly at its tenth special session, devoted to disarmament.
143.	All States, and in particular the super-Powers, are required today to translate their recognition of the dangers of the arms race into concrete action that would contribute to the success of the international efforts made in this regard. There is still an opportunity for all States to do more through the Second Disarmament Decade, which starts this year, in order to uphold the Spirit of the strategy aimed at controlling the arms race. We hope that by the time the next special session, scheduled for 1982, is convened all nations will have committed themselves to the objectives of that strategy.
144.	My delegation views with concern the increasing military presence of the super-Powers in the Indian Ocean region, which endangers the security and safety of that region. We join with the rest of the Indian Ocean States and all peace-loving countries in their appeal to keep that region free from military presence and to preserve it as a zone of peace. On those grounds my country welcomed the Declaration of the Indian Ocean as a Zone of Peace which was adopted by the Assembly in 1971. We are quite willing to co-operate towards the success of the Conference on the Indian Ocean, which is scheduled for 1981, for the implementation and effectiveness of the Declaration.
145.	The Gulf region is confronted with increasing foreign threats of intervention in its affairs on the pretext of protection. That is contrary to the principle of the sovereignty of States over their territories. It is therefore incumbent upon all States to refrain from threatening to intervene, since such action will not serve international peace and security.
146.	My country considers the safety and security of the Gulf to be a regional responsibility that belongs to the Gulf States alone. We view with the utmost concern the recent events opposing two Islamic States, namely Iraq and Iran, against each other. We hope that the efforts of the President of Pakistan will be successful in bringing about a cease-fire. We appreciate the fact that Iraq has announced a cease-fire in response to an appeal addressed to it by the Islamic Conference. We hope that our brothers in the Islamic Republic of Iran will also heed that appeal. We hope that those endeavours will lead to a peaceful settlement of the outstanding problems between them, thus putting an end to bloodshed and the waste of resources.
147.	With regard to the question of Cyprus, although tension and conflict between the two communities continue, there is a ray of hope indicating a possibility of success for the international efforts aimed at seeking an end to that conflict.' I refer to the agreement by both communities to resume negotiations, an agreement we welcome and applaud. My country supports those efforts aimed at a speedy solution of the question of Cyprus which will ensure its territorial integrity and non-alignment.
148.	International efforts concerning the law of the sea have made promising progress, manifested in the great achievements of the ninth session of the Third United Nations Conference on the Law of the Sea, held at Geneva. We hope that that will expedite the signing of an international convention which would establish a new system governing the use and exploitation of the seas and oceans in a just and equitable manner.
149.	Southern Africa is experiencing a violation of the most basic human rights. Indigenous Africans are still being subjected to occupation and various kinds of racial discrimination practised by the South African minority regime.
150.	The struggle of the people of Zimbabwe—which was crowned with independence and freedom—represents a true symbol of the African people's struggle. Its victory will encourage other peoples to intensify their struggle to achieve their rights.
151.	The racist regime of South Africa continues to apply the policy of apartheid against the indigenous population in contravention of the spirit of the Charter. It is also subjecting the Territory of Namibia to an illegal occupation, in defiance of the will of the international community, and still places obstacles in the way of the implementation of Security Council resolution 435 (1978). The South African regime does not stop at that, but continues as well to commit aggression against neighbouring African States, causing substantial damage.
152.	In view of this situation the Organization has the responsibility to respond firmly to such aggression and violations by imposing the sanctions prescribed in Chapter VII of the Charter. My country has continuously expressed its solidarity with the peoples of southern Africa and has rendered its full support to the liberation movements in that region. We condemn the actions of South Africa and reiterate our support for the South West Africa People's Organization [SWAPO], the legitimate representative of the Namibian people. We call upon all States to refrain from aiding that regime, so that the Organization may be enabled to eradicate all manifestations of oppression in that part of the world.
153.	I shall address myself now to a region which has been afflicted with the most complicated problem facing our contemporary world. The Middle East region undoubtedly represents a major hotbed of insecurity and instability because of the acts of aggression committed by Israel. This aggression is reflected in Israel's occupation of Palestine and the territories of several Arab States, the denial to the Palestinian people of its right to self-determination in its own territory and the repeated aggression committed against Lebanon.
154.	These acts constitute a glaring violation of the basic rules of international law and of the Charter, which proscribe the occupation of the territories of other peoples by force. The United Nations has in numerous resolutions called upon Israel to cease its acts of aggression, to withdraw from the occupied Arab territories and to grant the Palestinian people an opportunity to determine their own destiny. These resolutions have not been implemented because of Israeli intransigence supported by certain States, in particular the United States of America. Furthermore, Israel continues to establish settlements in the occupied Arab territories for the purpose of annexing them under false pretexts and pronouncements made by its leaders. It continues also to violate the sanctity of Lebanese territory.
155.	The latest action undertaken by Israel was its annexation of Jerusalem, declared the so-called eternal capital of Israel. The international community, in Security Council resolution 478 (1980), condemned that act and called upon all States to remove their embassies from the Holy City. I should like here to express my country's gratitude and appreciation to those States which responded positively to that resolution.
156.	We have previously expressed our interest in the declaration on the situation in the Middle East issued on 13 June 1980 at Venice by the heads of State and Government and the Ministers for Foreign Affairs of the member States of the European Community. We had hoped that it would signify a new approach in those countries' perception of the nature of the problem. Although subsequent developments have, unfortunately, taken a different course, we are confident that the correction of that perception will enable the Community to play a role in solving the problem commensurate with its international standing.
157.	Certain attempts have been made outside the framework of the United Nations purporting to resolve the situation in the Middle East. We consider that any efforts made concerning this question must be made within the framework of the Organization. The United Arab Emirates, therefore, continues to reject the Camp David agreements as a framework for the solution of the problem, since they ignore the vital and basic issues, including the right of the Palestinian people to self-determination and the recognition of the Palestine Liberation Organization [PLO] as the sole legitimate representative of that people.
158.	We believe that the cornerstone of any solution to the Middle East problem must include the total and unconditional withdrawal of Israeli forces from all the occupied Arab territories, including the city of Jerusalem, and the recognition of the right of the Palestinian people to self- determination and to the establishment of an independent State in Palestine. We call upon all peace-loving States to express their solidarity with the Palestinian and Lebanese peoples in their resistance to and struggle against Israeli acts of aggression. We also call upon the United States of America to refrain from supporting Israeli aggression.
159.	The continued aggression committed against Lebanon shows the expansionist designs of Israel and its determination to occupy the territory of other countries by force. This calls for the international community to undertake the necessary action to put an end to such aggression.
160.	The non-compliance with United Nations resolutions and such acts of aggression constitute dangerous phenomena in the context of the policy pursued by Israel in the Middle East. The United Nations is called upon to put an end to such practices. It should resort to preventive measures by applying against Israel, the aggressor State, the sanctions provided for in Chapter VII of the Charter. Such action will restore dignity and respect to the Organization.
